                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: ____________________

JANETH ZAPATA,

      Plaintiff,

vs.

FOUR BLR DOORS, CORP., and
ISRAEL LA RED, individually,

      Defendants.
____________________________________/

                                      COMPLAINT

      Plaintiff Janeth Zapata (“Zapata”), by and through undersigned counsel,

hereby files this Complaint and sues Four BLR Doors, Corp. (“Four BLR” or the

“Company”) and Israel Le Red (“La Red”) (collectively “Defendants”), and alleges

as follows:

                                      Introduction

      1.      This is an action by Zapata under to the Fair Labor Standards Act,

29 U.S.C. §§ 201 et seq. (“FLSA”) for unpaid overtime wages and for damages

pursuant to the FLSA’s anti-retaliation provisions.

      2.      Plaintiff    seeks   damages       within    this   court’s    jurisdictional

requirements, reasonable attorneys’ fees and costs, and all other remedies

allowable by law.

1|Page
                               PERERA BARNHART ALEMÁN
                    12555 Orange Drive· Second Floor · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
                          Parties, Jurisdiction and Venue

      3.     Zapata has, at all relevant times, resided in Miami-Dade County,

Florida.

      4.     Four BLR Doors, Corp. is a Florida corporation with its principal

place of business in Miami-Dade County, Florida.

      5.     La Red is over the age of eighteen and is otherwise sui juris.

      6.     At all times material, La Red was and is an owner and operator of

the Corporate Defendant.

      7.     Venue is proper in this Court because Defendants transact business

in this District, Defendants maintain a principal place of business in this

District, Defendants employed Plaintiff in this District, and the claims arose

within this District.

    A. Defendants’ Business And Interstate Commerce

      8.     Defendant operates an “installation company that specializes in high

impact, resistant windows and doors in South Florida.”1

      9.     Upon information and belief, Four BLR’s annual volume of sales or

business exceeded $500,000 annually for every relevant year.

      10.    At all relevant times, Defendants employed two or more employees,

including Plaintiff, that customarily, continually, and regularly handled goods

and materials that i) were purchased from a person or entity outside the state of



1https://www.fbdoors.com/about-us/
2|Page
                             PERERA BARNHART ALEMÁN
                   12555 Orange Drive· Second Floor · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           (786) 485.5232 · www.PBA-Law.com
Florida and/or ii) were purchased in Florida but had previously traveled through

interstate commerce.

      11.   Upon information and belief, Defendants obtained and solicited

funds from non-Florida sources, accepted funds from non-Florida sources, used

telephonic transmissions going over state lines to do its business, transmitted

funds outside the State of Florida, used electronic means to market and run their

business in a way that was not limited to Florida, and otherwise regularly

engaged in interstate commerce during the relevant period.

      12.   Defendants, upon information and belief, accept credit card

payments, wire transfers, and other forms of payments that are made or

processed outside the state of Florida.

      13.   Defendants are employers engaged in interstate commerce and

subject to the FLSA.

   B. Plaintiff’s Employment And Defendants’ Operational Control.

      14.   Zapata began working for Defendants in and around April 2018.

      15.   Zapata was hired by La Red.

      16.   Zapata was supervised by La Red.

      17.   La Red controlled Four BLR’s purse strings during the relevant

period.

      18.   La Red was responsible for ensuring that Plaintiff was properly

compensated.


3|Page
                            PERERA BARNHART ALEMÁN
                 12555 Orange Drive· Second Floor · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          (786) 485.5232 · www.PBA-Law.com
   C. Defendants’ Failure To Pay Plaintiff In Accordance With The FLSA

      19.   Zapata worked in Four BLR’s human resources department.

      20.   During Zapata’s employment, she routinely worked beyond forty

hours per week. On average, Zapata worked forty-five to fifty hours per week,

two to three weeks out of a typical month.

      21.   Defendants failed to maintain accurate records as to Zapata’s work

hours.

      22.   During Zapata’s employment, the Company improperly docked

Zapata’s compensation for partial and/or full days of work despite Zapata being

ready, able, and willing to work.

      23.   Any potential exemption Defendants may seek to utilize as a defense

to Zapata’s wage and hour claims was nullified by the illegal docking practice.

      24.   As such, Zapata now seeks payment for all overtime hours worked,

liquidated damages, and attorneys’ fees and costs.

   D. Calculation of Zapata’s Claims for Unpaid Wages

      25.   Plaintiff Zapata seeks $7,797.30 in unliquidated halftime overtime

wages (a total of $15,594.00 liquidated).

      26.   Zapata performed work for Defendants as a non-exempt employee

(given the illegal docking practice) from in or around April 2018 through October

15, 2019—approximately 79 weeks.

      27.   A preliminary calculation of Garcia’s unpaid wages are as follows:


4|Page
                             PERERA BARNHART ALEMÁN
                  12555 Orange Drive· Second Floor · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           (786) 485.5232 · www.PBA-Law.com
  Weeks At Issue       Overtime Hours        Rate of Pay            Unpaid Wages
                          Per Week             (Halftime               (unliquidated)
                                             Overtime Rate)



    79 weeks           7.5 overtime            $13.16                  $7,797.30
                       hours (avg.)
 (April 2018 through                        ($65,000.00/52     (7.5 OT hours x $13.16 x 79
  October 15, 2019)                             weeks =                  weeks)
                                              $1,250.00;
                                            $1,250.00/47.5
                                               = $26.32;
                                              $26.32/2 =
                                                $13.16)



   E. Defendants’ Unlawful Retaliation of Zapata Under The FLSA

      28.    Zapata objected to Defendants’ improper wage deductions/docking.

      29.    Zapata complained about these wage issues to La Red and his wife,

Carolina.

      30.    Shortly after Zapata’s complaints, she noticed that Four BLR had

posted an opening for her exact position online.

      31.    Further, Defendants failed to remedy the wage deductions issue.

      32.    Understanding       that   Defendants      would     be    terminating     her

employment and continuing to endure the financial consequences of Defendants’

unlawful actions, Zapata was forcibly separated (constructively discharged) from

her employment with the Company.




5|Page
                              PERERA BARNHART ALEMÁN
                   12555 Orange Drive· Second Floor · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            (786) 485.5232 · www.PBA-Law.com
                              COUNT I
                  OVERTIME VIOLATIONS BY FOUR BLR
                UNDER THE FAIR LABOR STANDARDS ACT

      33.   Plaintiff re-alleges and incorporates by reference the allegations in

paragraphs 1 through 27 above as if fully set forth herein.

      34.   Upon information and belief, Four BLR’s annual volume of sales or

business exceeded $500,000 during each calendar year of the relevant period.

      35.   As part of its business, Four BLR purchased goods and materials

that traveled through interstate commerce during the relevant period.

      36.   During the relevant period, Four BLR obtained and solicited funds

from non-Florida sources, accepted funds from non-Florida sources, used

telephonic transmissions going over state lines to do its business, transmitted

funds outside the State of Florida, and otherwise regularly engaged in interstate

commerce.

      37.   During the relevant period, Four BLR, upon information and belief,

accepted credit card payments, wire transfers, and other forms of payments that

were made or processed outside the state of Florida.

      38.   During the relevant period, Four BLR was an employer engaged in

interstate commerce and subject to the FLSA.

      39.   During their employment with Four BLR, Plaintiff worked overtime

hours.




6|Page
                            PERERA BARNHART ALEMÁN
                 12555 Orange Drive· Second Floor · Davie, FL 33330
                300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          (786) 485.5232 · www.PBA-Law.com
      40.    Four BLR, however, failed to compensate Zapata for overtime hours

despite enforcing wage deductions that resulted in the loss of any purported

exemption.

      41.    Plaintiff are owed overtime back pay.

      42.    In addition, Four BLR is liable for double the overtime amounts owed

as liquidated damages under the FLSA as a result of its intentional and willful

violation of the FLSA.

      WHEREFORE, Plaintiff respectfully requests that the Court:

      a.     Enter judgment for Plaintiff against Four BLR under the FLSA;

      b.     Award Plaintiff actual damages for the unpaid wages;

      c.     Award Plaintiff liquidated damages;

      d.     Award Plaintiff her attorneys’ fees and costs;

      e.     Award Plaintiff all recoverable interest; and

      f.     Award any other relief this Honorable Court deems just and proper.

                            COUNT II
              OVERTIME VIOLATIONS AGAINST LA RED
       UNDER THE FAIR LABOR STANDARDS ACT AS TO PLAINTIFF

      43.    Plaintiff re-alleges and incorporates by reference the allegations in 1

through 27 above as if fully set forth herein.

      44.    During the relevant period, La Red was an owner, corporate officer,

and operator of Four BLR.




7|Page
                             PERERA BARNHART ALEMÁN
                  12555 Orange Drive· Second Floor · Davie, FL 33330
                 300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           (786) 485.5232 · www.PBA-Law.com
        45.    During the relevant period, La Red operated the day-to-day activities

of Four BLR, had supervisory authority over Plaintiff, and was partially or totally

responsible for paying Plaintiff.

        46.    La Red was Plaintiff’s employer, joint employer, or co-employer for

purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203 during

the relevant period.

        47.    Plaintiff is owed unpaid overtime compensation pursuant to the

FLSA.

        48.    La Red is also jointly and severally liable for double the overtime

amounts owed as liquidated damages under the FLSA as a result of his

intentional and willful violation of the FLSA.

        WHEREFORE, Plaintiff respectfully request that the Court:

        a.     Enter judgment against La Red under the FLSA;

        b.     Award Plaintiff actual damages for the unpaid wages;

        c.     Award Plaintiff liquidated damages;

        d.     Award Plaintiff her attorneys’ fees and costs;

        e.     Award Plaintiff all recoverable interest; and

        f.     Award any other relief this Honorable Court deems just and proper.


                                COUNT III
                         RETALIATION BY FOUR BLR
             UNDER THE FAIR LABOR STANDARDS ACT AS TO ZAPATA




8|Page
                               PERERA BARNHART ALEMÁN
                    12555 Orange Drive· Second Floor · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
      49.     Zapata re-alleges and incorporates by reference the allegations in

paragraphs 1-18, 28-32 above as if fully set forth herein.

      50.     Zapata engaged in protected activity under the FLSA when she

complained about unpaid overtime wages to La Red.

      51.     Four BLR retaliated against Zapata because of her protected activity

by failing to remedy the unpaid wages and posting Zapata’s position online for

hiring shortly after Zapata made her complaint.

      52.     Zapata, due to the Company’s failure to remedy the unpaid wage

issue and threat to Zapata’s position, Zapata was constructively discharged.

      53.     Four BLR’s retaliatory conduct is intended to chill Zapata’s

willingness to continue to enforce her rights under the FLSA.

      54.     Reasonable workers would naturally be dissuaded from continuing

to support an FLSA claim when faced with the retaliatory conduct Defendant has

engaged in.

      55.     Zapata has suffered mental and emotional distress because of Four

BLR’s retaliatory conduct.

      WHEREFORE, Zapata respectfully requests that the Court:

      a.      Enter judgment for Zapata against Four BLR under the FLSA;

      b.      Award Zapata actual damages for the unpaid wages;

      c.      Award Zapata liquidated damages;

      d.      Award Zapata compensatory damages for mental and emotional

distress;
9|Page
                              PERERA BARNHART ALEMÁN
                   12555 Orange Drive· Second Floor · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            (786) 485.5232 · www.PBA-Law.com
       e.      Award Zapata her attorneys’ fees and costs;

       f.      Award Zapata all recoverable interest; and

       g.      Award any other relief this Honorable Court deems just and proper.

                               COUNT IV
                         RETALIATION BY LA RED
            UNDER THE FAIR LABOR STANDARDS ACT AS TO ZAPATA

       56.     Zapata re-alleges and incorporates by reference the allegations in

paragraphs 1-18, 28-32 above as if fully set forth herein.

       57.     Zapata engaged in protected activity under the FLSA when she

complained about unpaid overtime wages to La Red.

       58.     La Red retaliated against Zapata because of her protected activity by

failing to remedy the unpaid wages and by posting Zapata’s position online for

hiring shortly after Zapata made her complaint.

       59.     Zapata, due to the failure to remedy the unpaid wage issue and

threat to Zapata’s position, Zapata was constructively discharged.

       60.     La Red’s retaliatory conduct is intended to chill Zapata’s willingness

to continue to enforce her rights under the FLSA.

       61.     Reasonable workers would naturally be dissuaded from continuing

to support an FLSA claim when faced with the retaliatory conduct La Red has

engaged in.

       62.     Zapata has suffered mental and emotional distress because of La

Red’s retaliatory conduct.


10 | P a g e
                               PERERA BARNHART ALEMÁN
                    12555 Orange Drive· Second Floor · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
       WHEREFORE, Zapata respectfully requests that the Court:

       a.      Enter judgment for Zapata against La Red under the FLSA;

       b.      Award Zapata actual damages for the unpaid wages;

       c.      Award Zapata liquidated damages;

       d.      Award Zapata compensatory damages for mental and emotional

distress;

       e.      Award Zapata her attorneys’ fees and costs;

       f.      Award Zapata all recoverable interest; and

       g.      Award any other relief this Honorable Court deems just and proper.

                                      JURY TRIAL

   Plaintiff hereby request a trial by jury with respect to all claims so triable.

        Dated: April 9, 2020

                                          Respectfully submitted,

                                          By: _/s/ Brody M. Shulman_______
                                          J. Freddy Perera, Esq.
                                          Florida Bar No. 93625
                                          E-mail: freddy@pba-law.com
                                          Valerie Barnhart, Esq.
                                          Florida Bar No. 88549
                                          E-mail: valerie@pba-law.com
                                          Brody M. Shulman, Esq.
                                          Florida Bar No. 092044
                                          E-mail: brody@pba-law.com

                                          PERERA BARNHART ALEMAN
                                          12401 Orange Drive Suite 123
                                          Davie, FL 33330
                                          Telephone: (786) 485-5232
                                          Counsel for Plaintiff

11 | P a g e
                               PERERA BARNHART ALEMÁN
                    12555 Orange Drive· Second Floor · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             (786) 485.5232 · www.PBA-Law.com
